  Case 3:17-cv-00183-CAB-BGS Document 842 Filed 12/29/20 PageID.40173 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10 FINJAN, INC.,                                 Case No. 3:17-cv-0183-CAB-BGS
11                Plaintiff,                     ORDER DENYING DEFENDANTS’
                                                 MOTION FOR ISSUANCE OF LETTER
12         v.                                    OF REQUEST
13 ESET, LLC, et al.,
                                                 [ECF 838]
14           Defendants.
15
16
     AND RELATED COUNTERCLAIMS.
17
18         On December 16, 2020, the Court issued an Order on a discovery dispute related
19 to the deposition of Shlomo Touboul. (ECF 836.) The Order required “Eset to narrow
20 the scope of the topics of the deposition to those specific to the ’305 Patent.” (Id. at 7.)
21 The Order also indicated “the Court expects the questioning will strictly address only
22 the ’305 Patent.” (Id. at 7-8.)
23         In compliance with that Order, Eset has filed a Motion for Issuance of Letter of
24 Request that has been modified to conform to the Court’s Order. (ECF 838.) However,
25 the section of the Request for International Judicial Assistance that Eset requests the
26 Court issue states under “Subject of Examination” that “[t]he examination of Shlomo
27 Touboul will concern at least: . . .” followed by a list of ’305 Patent specific topics.
28 (ECF 838-2 ¶ 5 (emphasis added).) Although the list of topics has been narrowed to


                                                                                      17cv0183
 Case 3:17-cv-00183-CAB-BGS Document 842 Filed 12/29/20 PageID.40174 Page 2 of 2



 1 ’305 Patent specific topics as ordered by the Court, the inclusion of “at least” indicates
 2 that the deposition is not limited to the ’305 Patent. To comply with the Court’s prior
 3 Order, Eset must remove this language and resubmit the request. Accordingly, the
 4 Motion is DENIED with leave to file a modified version of the request.
 5         IT IS SO ORDERED.
 6
 7 Dated: December 29, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2                                    17cv0183
